Citation Nr: 0511353	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-38 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral fingers, hands, arms, and shoulders.

2.  Entitlement to service connection for arthritis of the 
bilateral hips, legs, and lower extremities.

3.  Service connection for degenerative joint disease of the 
spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1945 to January 
1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied service connection for arthritis of 
the bilateral fingers, hands, arms, shoulders, hips, legs, 
and lower extremities, and also denied service connection for 
arthritis of the spine.  

The veteran testified at a video conference hearing before 
the Board in March 2005.  A transcript of his testimony has 
been associated with the claims file.  

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Service medical records show no complaints or findings of 
arthritis, and arthritis was not demonstrated until many 
years after the veteran's separation from active duty.

2.  Arthritis of the bilateral fingers, hands, arms, and 
shoulders, if any, is not the result of a disease or injury 
incurred in active service. 

3.  Arthritis of the bilateral hips, legs, and lower 
extremities, if any, is not the result of a disease or injury 
incurred in active service.  

4.  Degenerative joint disease of the spine is not the result 
of a disease or injury incurred in active service.  

5.  End stage, instability related arthritis of the right 
wrist or SLAC (scapholunate advanced collapse) wrist is not 
the result of a disease or injury incurred in active service.  


CONCLUSIONS OF LAW

1.  Arthritis of the bilateral fingers, hands, arms, and 
shoulders, if any, was not incurred in active service, and 
arthritis of these joints or areas may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2004).

2.  Arthritis of the bilateral hips, legs, and lower 
extremities, if any, was not incurred in active service, and 
arthritis of these joints or areas may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2004).


3.  Degenerative joint disease of the spine was not incurred 
in active service, and it may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2004).

4.  End stage, instability related arthritis of the right 
wrist or SLAC wrist was not incurred in active service, and 
it may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he has current 
arthritis of the spine, fingers, hands, arms, shoulders, 
hips, legs and lower extremities, which was incurred as a 
result of physical activities in service, including the 
rigors of basic training, slipping in rainy weather, having 
to sleep on the ground without protection, and falling during 
service.  

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Timing:  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in March 2004 and in April 2004, prior to 
the initial decision on the claim in July 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met in this case.

Notice:  With respect to the content of the VCAA notice, the 
Board notes that notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The RO fulfilled each of these four 
requirements in the March 2004 and April 2004 letters, as 
illustrated below with corresponding numbers for each 
requirement.  

(1)  In this case, the RO informed the veteran in the March 
2004 and April 2004 letters about the information and 
evidence that is necessary to substantiate the claims for 
service connection for arthritis.  The RO stated 
specifically, "We need evidence showing that the arthritis 
of the bilateral fingers, hands, arms, shoulders, hips, legs, 
lower extremities and spine existed from military service to 
the present time."  The RO then provided the veteran with 
examples of the types of evidence that would help decide the 
claim.  The RO also informed the veteran in the rating 
decision and statement of the case of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was still needed to substantiate that claim.  

(2)  With regard to what VA would seek to provide, the RO 
also told the veteran, specifically, that VA was responsible 
for getting the following evidence:  relevant records from 
any Federal agency, including medical records from the 
military, from VA hospitals, and from the Social Security 
Administration.  The RO told the veteran that if he wanted VA 
to obtain medical records for him, that he should fill out VA 
Form 21-4142 to authorize release of records "for each 
private HealthCare Provider who has treated you for any of 
the conditions you are claiming" and return the forms to the 
RO and, on his behalf, VA would make reasonable efforts to 
get those records.  The RO also told him that VA would do the 
same for other records not held by a Federal agency, such as 
records from state or local governments or from former 
employers.  In addition, the RO told him to state the dates 
and places of treatment at any VA facilities, and VA would 
obtain those records for him.  

(3) &(4)  Concerning what the veteran was to provide as well 
as the RO's duty to tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, the 
RO specifically advised him, "Send us any medical reports 
you have."  The RO also specifically advised the veteran, 
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  Moreover, the RO told 
him that he must give VA enough information about his records 
so that VA could request them from the person or agency that 
had them.  The RO also informed him, "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  Therefore, the Board finds that the veteran was 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO also 
illustrated for him examples of the kinds of evidence he 
might have had in his possession that he could submit, such 
as information about where he was treated in service; 
statements from persons who knew him when he was in service 
and knew of any disability he had while on active duty; 
records and statements from service medical personnel; 
employment physical examination reports, pharmacy 
prescription records; and insurance examination reports.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, each of the four content 
requirements of a VCAA notice was fully satisfied in this 
case by the March 2004 and April 2004 notification letters 
before the initial adjudication of the claims.  Additional 
notification of evidence needed to substantiate the claims 
was provided by the rating decision and statement of the 
case.  With regard to the latter, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error because he was fully notified 
of all four requirements prior to his case being sent to the 
Board for review on appeal. 

Duty to Assist:  In addition, the duty to assist the veteran 
also has been satisfied in this case.  Service medical 
records as well as VA medical records were obtained by VA, 
placed in the claims file, and were reviewed by both the RO 
and the Board in connection with the veteran's claims.  The 
VA medical records are dated from 2001 to 2004.  The veteran 
was afforded a hearing before the Board in March 2005, and a 
transcript of his testimony from that hearing is in the file 
and has been reviewed.

Regarding private medical records, the Board notes that, in 
response to the March 2004 and April 2004 VCAA letters, the 
veteran filled out VA Form 21-4142, and private records were 
obtained and associated with the claims file.  The veteran 
also indicated that treatment records from the 1950's were no 
longer obtainable.  Also, in a statement received at the RO 
in April 2004, the veteran indicated that he did not have 
anymore information (with regard to his claims of service 
connection).

Concerning this, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case with regard to 
the private records.  To have the VA review private treatment 
records in connection with a claim, a veteran must either 
obtain and submit the private records himself or provide 
certain information in order for VA to attempt to assist him 
in getting the records.  In this case, the RO told the 
veteran in the March 2004 and April 2004 letters, prior to 
the initial adjudication of the claim, that he must provide 
VA Form 21-4142 to authorize and give his consent to release 
private records to VA.  VA also provided him with the forms.  
Without this authorization and consent on the part of the 
veteran, VA cannot obtain private records.  Thus, the RO 
fulfilled its duty to inform the claimant about the 
information and evidence he was expected to provide.  He did 
provide some of this information, but indicated that he was 
unable to obtain any information regarding doctors who 
treated him shortly after his discharge from service, and 
therefore, VA could not assist him in obtaining those private 
records.  Therefore, the Board concludes that VA fulfilled 
the duty to assist in this case to the extent possible.  


Background

The veteran's service medical records indicate that no 
defects were noted at the time of the veteran's entry into 
active service in August 1945.  There were no complaints, 
findings, or diagnosis of arthritis of any joint, or 
complaints of any joint pain or back pain during service.  At 
the time of the veteran's discharge in January 1947, the 
veteran's spine was reported normal, and the veteran was 
found physically qualified for discharge with no defects 
noted.  

The veteran testified at his March 2005 video conference 
hearing, that his examination at discharge from service was 
inadequate.  Specifically, the veteran testified that he did 
not get an ETS physical as stated by the RO.  Although the RO 
referred to a separation examination dated December 1946, 
with a clinical evaluation of the spine and the lower and 
upper extremities which was supposedly normal, the veteran 
contends that the examination was not a full examination and 
there were no x-rays taken at that time.  In addition, the 
veteran testified that the examination was conducted by a 
corpsman, not a doctor.  

The veteran further testified that he was sent to the 
Philippines after boot camp.  The veteran testified that it 
rained every day and that they had to sleep on the ground 
with no protection for his back.  The veteran felt that all 
of the physical stress on his joints during service added up 
to his current arthritis condition.  The veteran reported, 
for example, that because that road was wet and slick, they 
slid and fell, which he felt put a strain on the small part 
of his back.  

The veteran testified that he first sought treatment for back 
pain in the summer of 1947, when he had an attack during 
which he could not walk.  The veteran testified that doctors 
treated him for the pain, but no diagnosis was indicated.  
Then, a few years later, the veteran thought he was having a 
kidney attack in his back.  The veteran testified that he 
sought treatment for the pain, and x-rays revealed arthritis 
of the spine.  In between these two serious attacks, the 
veteran had many minor attacks of back pain.  When the pain 
became more severe and more frequent, he sought treatment and 
was ultimately diagnosed with arthritis, which the veteran 
asserts then spread to his hips, legs, feet and toes.  After 
that, it began to develop in his upper extremities.  To 
summarize, the veteran essentially contends that the current 
arthritis, throughout all the aforementioned areas in his 
body began in service, first with boot camp and the stresses 
of hitting the sandbags.  The veteran asserts that he injured 
the back in service, which is where his arthritis began.  
Then, sleeping out in the elements in the cold and walking 
through the mud caused stress on his joints.  In addition, 
the veteran asserts that the temperature changes he 
experienced during service also contributed to the arthritis.

The medical evidence of record consists of private and VA 
records that date back to 2000.  These records show that in 
February 2002, the veteran underwent a procedure at a VA 
facility whereby two small lesions were removed from his 
eyelids.  In February 2003, the veteran was treated at a 
private facility for complaints of right ear pain.  The 
examiner determined that the veteran had right otalgia, 
secondary to right temporal mandibular joint dysfunction, 
possibly secondary to poorly fitting dentures.  The private 
treatment records from 2003 also indicate that the veteran 
was treated for left upper lobe pneumonia and right 
mastoiditis.  

The veteran was referred for a neurological consultation in 
March 2003 with a question of carpal tunnel syndrome.  The 
consultation report noted that the veteran had a history of 
right carpal tunnel syndrome.  He presented with trouble with 
his left hand, numbness and tingling in the 1st through 4th 
fingers, probably dating back 6 or 7 years.  The veteran 
denied true weakness in the hand.  He had a little bit of 
shoulder pain but not significant neck pain.  There was no 
numbness, tingling, or weakness in the legs, except for a 
little bit of numbness that he had in the L5 distribution on 
the right side a year or so prior, which was thought to be 
related to some back problems.  The examiner noted that the 
veteran had surgery for the right carpal tunnel syndrome 
several years ago with good result.  

Private nerve conduction studies from March 2003 were 
consistent with at least moderately severe left carpal tunnel 
syndrome.  A March 2003 private orthopedic consultation noted 
complaints of numbness involving the thumb through ring 
fingers of the left hand.  The pain sometimes radiated up 
into the arm, and it awakened him at night.  The veteran 
reported weakened grip and complained of chronic right wrist 
stiffness and pain.  X-rays revealed chronic SLAC 
(scapholunate advanced collapse) right wrist with bone on 
bone radioscaphoid articulation and arthritic narrowing 
between the capitate and the lunate though the scaphocapitate 
joint appeared normal.  See Medical Abbreviations:  24,000 
Conveniences at the Expense of Communications and Safety 305 
(11th ed. 2003).  (SLAC is a common form of arthritic 
degeneration of the wrist, with gradual loss of ligamentous 
support due to chronic malalignment of the scaphoid bone, 
resulting in a rotational deformity.  Dorland's Medical 
Dictionary (2000), www.merckmedicus.com).  There was gross 
diastasis of the scaphoid lunate.  The impression was as 
follows:  (1) chronic, severe left carpal tunnel syndrome; 
(2) end stage, instability related arthritis of the right 
wrist (SLAC wrist); (3) mild cervical spondylosis; and (4) 
mild hearing acuity loss.  

In April 2003, the veteran underwent an endoscopic left 
carpal tunnel release; a right partial denervation via 
posterior intraosseous nerve ablation; and provision of 
thera-putty.  

A March 2004 private treatment record notes that the veteran 
presented with complaints of pain in his back and legs.  The 
veteran reported numbness between his first and second toes 
on the right, also a little bit on the inner aspect of his 
right lower leg, and the mid left leg going to his foot area, 
but not his toes.  The veteran indicated that he had no 
trauma to his legs or back.  The veteran also reported back 
pain when he bent over, lifted or twisted.  X-rays of the 
back showed severe degenerative joint disease to the back 
with some disc space narrowing, and mild spondylolithesis.  
The assessment was mechanical low back pain with neuritic 
symptoms, and right trigeminal neuralgia.  Bextra was 
prescribed, and the veteran was instructed to discontinue the 
Naprosyn.  

In June 2004, the veteran was treated for chronic 
rhinosinusitis.  

With regard to arthritis, the VA medical records do not show 
actual treatment for arthritis, although they do reflect that 
the veteran has a diagnosis of osteoarthritis and that he 
takes Naproxyn for arthritis pain.  

In sum, the medical evidence of record shows that the veteran 
has a current diagnosis of degenerative joint disease of the 
spine with disc space narrowing and SLAC wrist on the right.  
The medical evidence of record also indicates that the 
veteran takes medication prescribed by VA for osteoarthritis.  
In addition, the VA and private treatment records indicate 
the veteran has been treated for various conditions, 
including carpal tunnel syndrome, pneumonia, ear and facial 
pain, dizzy spells and sinusitis; however, the treatment 
records do not show treatment or diagnosis of arthritis of 
the bilateral fingers, hands, arms and shoulders, other than 
the instability arthritis at the right wrist.  Furthermore, 
the treatment records do not show a current diagnosis of 
arthritis of the bilateral hips, legs, and lower extremities.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from active 
service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  It is essential that there be a current disability 
in order to establish service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(2004).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2004).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.


Analysis

A.  Arthritis of the bilateral fingers, hands, arms, 
shoulders, hips, legs, lower extremities

As noted above, neither the service medical records, nor the 
current post-service medical evidence of record shows any 
complaints, findings or diagnoses of arthritis of  the 
bilateral fingers, hands (other than SLAC wrist-which is 
addressed in Part B of this Section), arms, shoulders, hips, 
legs or lower extremities.  Thus, no medical evidence shows 
that the veteran currently has arthritis of the bilateral 
fingers, hands, arms, shoulders, hips, legs, or lower 
extremities.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131;  see Degmetich, 104 F. 3d at 1328.  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because 
there is no current arthritis of the bilateral fingers, 
hands, arms, shoulders, hips, legs, or lower extremities, 
shown in this case, the claims of service connection for 
those disabilities must be denied on that basis alone.

In addition, and as noted above, the service medical records 
are also negative for any complaints, findings or diagnoses 
of arthritis of the bilateral fingers, hands, arms, 
shoulders, hips, legs or lower extremities.  In this regard, 
the preponderance of the evidence is against these claims, 
and these claim must be denied.  Therefore, the Board finds 
that current arthritis of the bilateral fingers, hands, arms, 
shoulders, hips, legs, or lower extremities, if any, is not 
the result of a disease or injury incurred in active service 
and concludes that arthritis of the bilateral fingers, hands, 
arms, shoulders, hips, legs or lower extremities, if any, was 
not incurred in active service.  38 U.S.C.A. § § 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.

38 C.F.R. § 3.159(c)(4)(i).  Because none of the requirements 
in subsections (A), (B), or (C) are met with regard to the 
claims for service connection for arthritis of the bilateral 
fingers, hands, arms, shoulders, hips, legs, and lower 
extremities, it is not necessary to obtain a medical 
examination or medical opinion in order to decide those 
claims in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for arthritis of the 
bilateral fingers, hands, arms, shoulders, hips, legs, and 
lower extremities.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Arthritis of the wrist and spine

The veteran contends that his degenerative joint disease of 
the spine, and instability-related arthritis of the right 
wrist are the result of physical strain on his joints during 
service.  The Board notes that the veteran does have a 
current back disability shown by the medical evidence to be 
degenerative joint disease of the spine with disc space 
narrowing.  Also, the veteran does have a current diagnosis 
of end stage instability related arthritis of the right wrist 
(SLAC wrist).  However, the preponderance the evidence in 
this case, by which the Board means all the evidence relevant 
to the degenerative joint disease of the spine and SLAC wrist 
noted above except for the veteran's own statements and 
testimony that his current disability resulted from physical 
strain during service, is against the claim that the current 
back disability and SLAC wrist were incurred as a result of 
physical activity and living conditions during service.

In this regard, the Board notes first that the absence of any 
evidence of a back disability and SLAC wrist prior to the 
current decade, or of persistent symptoms of a back 
disability and/or wrist pain between 1947 and this decade 
constitutes negative evidence tending to disprove the claim 
that the veteran developed arthritis of the back and right 
wriest as a result of service which resulted in chronic 
disability or persistent back and/or wrist symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of continuing back pain or back 
symptoms for over fifty years between the period of active 
duty and the evidence showing degenerative joint disease of 
the spine and SLAC wrist during this decade is itself 
evidence which tends to show that no arthritis of the spine 
and/or right wrist was incurred as a result of service or 
that an in-service injury to the back and/or right wrist, if 
any, did not result in any chronic or persistent disability 
which still exists currently.  Moreover, there is no medical 
evidence showing that arthritis of the spine or SLAC wrist 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service, and 
therefore service connection for arthritis or degenerative 
joint disease of the spine and/or SLAC wrist may not be 
presumed to have had its onset in service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also,
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

Second, the "absence" of evidence or "negative" evidence 
of any injury or excessive strain to the back and/or the 
right wrist during service in this case is supported by 
affirmative evidence which tends to show that no back and/or 
wrist injury or disability was incurred during that time.  
Such affirmative evidence consists of the December 1946 
separation examination report which showed no complaints of a 
back and/or wrist disability and showed that the spine was 
normal on clinical evaluation.  Although the veteran has 
testified that this examination was inadequate, as no x-rays 
were taken and the examiner was not an actual doctor, the 
fact remains, however, that the veteran did not complain of 
back pain or wrist pain during service, and has not provided 
any medical evidence, whatsoever, dated prior to this decade 
that shows complaints, findings or diagnosis of arthritis of 
any joint.  This is affirmative evidence that the veteran did 
not sustain a back or wrist injury during active duty or that 
a back and/or wrist injury, if any, did not result in chronic 
back and/or wrist disability or persistent back or wrist 
symptoms.

Thus, there is no evidence of record, other than the 
veteran's contentions, that his current degenerative joint 
disease of the spine and SLAC wrist are related to any 
disease or injury incurred in or aggravated by service.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As with the other claims on appeal in this case, the Board 
finds that obtaining a VA medical opinion, as to the likely 
etiology of the degenerative joint disease of the spine and 
SLAC wrist, would not change the outcome.  As with the other 
claims on appeal, a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.

38 C.F.R. § 3.159(c)(4)(i).  In this case, there is a 50 year 
gap between active service and medical evidence of current 
disability.  Since no arthritis was shown during service, or 
for more than 50 years thereafter, the Board finds that any 
current medical opinion which affirmed the veteran's 
assertions regarding the onset of his arthritis would amount 
to pure speculation, given the lack of evidence of an in-
service injury coupled with the lack of competent medical 
evidence of an arthritis disability until sometime after 
2001.  See Duenas, 18 Vet. App. at 517, citing Paralyzed 
Veterans of Am., 345 F.3d at 1355-57 (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  

For the reasons noted above, the Board concludes that the 
preponderance of the evidence in this case is against the 
claims that the current degenerative joint disease of the 
spine and SLAC wrist are the result of events in service.  
Because the preponderance of the evidence in this case is 
against the claims, the benefit of the doubt doctrine is not 
for application in this case, and the claims for service 
connection for degenerative joint disease of the spine and 
right SLAC wrist must be denied.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for arthritis of the bilateral fingers, 
hands (including the right wrist), arms, and shoulders, is 
denied.  

Service connection for arthritis of the bilateral hips, legs, 
and lower extremities is denied.  

Service connection for degenerative joint disease of the 
spine is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


